DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by previously relied on references below.
Applicant's remaining arguments filed 03/09/2022 have been fully considered but they are not persuasive.
Applicant argues that the office action relies on two embodiments of Chu of Fig. 2 and Fig. 4A, and rejects under 102.
Examiner disagrees, and notes that para. [0052] of Chu explains that implementations of Fig. 4A are based on implementations of Fig. 2, and further Chu does not disclose them as different embodiments as Applicant has argued. Thus the 102 rejection is proper.
Applicant argues that claim 4 is allowable due to the amendments. 
Examiner disagrees, and notes that claim 4 is now rejected under 112 (b) due to unclear subject matter. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein each of the plurality of channels is substantially straight in a radial direction, and wherein an angular separation between first and second channels of the plurality of channels is greater than an angular separation between the second and a third channel of the plurality of channels to accommodate at least one of the one or more apertures configured to allow for the pins to extend therethrough, wherein the first channel is radially consecutive with the second channel and the second channel is radially consecutive with the third channel" in the claim. The area where the pin hole(s) are is not disclosed, so it is not known which angular separation has the pin holes(s). As the claim reads, it appears that the sizing does not matter and the holes can be placed anywhere as claimed, which is how examiner interprets this currently. Appropriate clarification is requested. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 2016/0133504 to “Chu.”
Claim 1:  Chu discloses a susceptor (200 [susceptor], Fig. 2) comprising: a face (204/208) configured to support a substrate (not shown but disclosed, para. [0046]) thereon; an outer edge (outer edge of 206) forming an outer perimeter (outer edge of 206) around the face (204/208, see Fig. 2); a back surface (bottom of 200) opposite the face (204/208), wherein the face (204/208) comprises: a channel region (204/208 [inner region]/[second rim]) positioned between the outer edge (outer edge of 206) and a center of the face (center of 204/208); and a plurality of channels (420 [venting channels], Fig. 4A) disposed within the channel region (204/208) and extending radially relative to the center of the face (para. [0054], Fig. 4A); and one or more apertures (202 [through-holes]) extending between the face (204/208) and the back surface (bottom of 200), the one or more apertures (202) configured to allow for pins (105 [lift pins, Fig. 1) to extend therethrough and lift a substrate from the face of the susceptor (see Fig. 1, para. [0045]), the one or more apertures (202) disposed within the channel region (204/208).
Claim 2:  Chu discloses wherein the face (204/208, Fig. 2, 4A, Chu) further comprises a radially extending substantially flat and smooth rim region (206 [first rim], 3A) between the outer edge (outer edge of 206) and an outer radial boundary (220 [outer edge]) of the channel region (204/208, para. [0047]).
Claim 7:  Chu discloses wherein the one or more apertures (202, Fig. 4A, Chu) comprises at least three apertures (see Fig. 4a where three are shown, para. [0045]), and wherein an angular separation between each radially consecutive aperture of the at least three apertures is substantially equal (para. [0045] where they are at 120 degrees intervals).
Claim 8: (Cancelled).
Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 2016/0133504 to “Chu.”
Claim 21:  Chu discloses a susceptor (200 [susceptor], Fig. 2) comprising: a face (204/208) configured to support a substrate (not shown but disclosed, para. [0046]) thereon; an outer edge (outer edge of 206) forming an outer perimeter (outer edge of 206) around the face (204/208, see Fig. 2); a back surface (bottom of 200) opposite the face (204/208), wherein the face (204/208) comprises: a channel region (204/208) positioned between the outer edge (outer edge of 206) and a center of the face (center of 204/208); and a plurality of channels (420 [venting channels], Fig. 4A) disposed within the channel region (204/208) and extending radially relative to the center of the face (para. [0054], Fig. 4A) between an inner radial boundary (boundary of 204) and an outer radial boundary (outer boundary of 208) of the channel region (204/208); and a radially extending substantially flat and smooth rim region (206 [first rim], 3A) between the outer edge (outer edge of 206) and an outer radial boundary (outer boundary of 208) of the channel region (204/208, para. [0047]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu as applied to claims 1, 2, 7 above, and further in view of US 2002/0043337 to “Goodman.”
Claim 3:  Chu does not explicitly disclose wherein a cross section of at least one of the plurality of channels comprises: first and second sidewalls, each of the first and second sidewalls being substantially flat, wherein the first and second sidewalls are disposed at an acute angle relative to each other.
Goodman discloses wherein a cross section of at least one of a plurality of channels (cross section of 250c [channels], Fig. 29-30) comprises: first and second sidewalls (see Fig. 30 where 250c has first and second sidewalls), each of the first and second sidewalls appear to be substantially flat (see Fig. 30 where walls appear mostly flat), wherein the first and second sidewalls (walls of 250c) are disposed at an acute angle relative to each other (see Fig. 30 where the angle appears to be acute), for the purpose of serving as gas passages under the wafer for gas to enter as the wafer is picked up (para. [0189]), to thereby facilitate wafer pickup (para. [0187]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the channel configuration as taught by Goodman with motivation to serve as gas passages under the wafer for gas to enter as the wafer is picked up.
Claims 4-6, 9, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu as applied to claims 1, 2, 7 above. 
Claims 4-5:  Chu discloses (claim 4) wherein each of the plurality of channels (402/420, Fig. 4A, Chu) appears to be substantially straight in a radial direction (see Fig. 4A); and have angular separation (see Fig. 4A), which can accommodate at least one of the one or more apertures (202) configured to allow for the pins to extend therethrough (Fig. 4A). 
However Chu does not explicitly disclose (claim 4) and wherein an angular separation between first and second channels of the plurality of channels is greater than an angular separation between the second and a third channel of the plurality of channels, wherein the first channel is radially consecutive with the second channel and the second channel is radially consecutive with the third channel; (claim 5) wherein the angular separation between the first and second channels is at least about 50% greater than the angular separation between the second and third channels.
Yet Chu teaches that the plurality of channels (402/420, Fig. 4A) may be cut to any suitable depth and/or length and their angular separation may be about 4 to 8 degrees and the number and/or spacing between venting channels may be selected for the purpose of enacting rapid exhaust of gasses from the recessed pocket (para. [0055]). It is noted that Chu is teaching optimization of the angular separation of the channels. Additionally, that courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II (A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of angular separation as taught by Chu with motivation to enact rapid exhaust of gasses from the recessed pocket.
Claim 6:  Chu discloses wherein the one or more apertures (202, Fig. 4A, Chu) is disposed between the first and second channels (see Fig. 4A where 202 is disposed between two 420’s).
Claim 9:  Chu discloses wherein a number of channels (420, Fig. 4A, Chu) within the channel region (204/208) of the face (204/208) is considered capable of being between 15 and 30 (see para. [0055] where the number of venting channels may be selected for the purpose of enacting rapid gases from the recess pocket (para. [0055]).
Claims 10-20: (Withdrawn).
Claim 22:  Chu discloses further comprising: a substantially smooth inner region (204, Fig. 3A) of the face (204/208) extending radially to an inner radial boundary (boundary of 204); and a radially extending substantially flat and smooth rim region (206) radially inward of the outer edge (edge of 206) and extending from the outer edge to an outer radial boundary (see Fig. 3A, 2); wherein: the channel region (204/208) is further positioned between the outer radial boundary (boundary of 208) and the inner radial boundary (boundary of 204); the channel region (204/208) comprises an outer channel region (208) and an inner channel region (204); the outer channel region (208) has an elevated and inclined portion relative to the inner channel region (see fig. 3A, and para. [0046]); the outer channel region (208) is configured to support the substrate (108, para. [0046]); and each of the plurality of channels (402/420) extends from the inner radial boundary (boundary of 204) to the outer radial boundary (boundary of 208).
Claim 23:  Chu discloses wherein the outer radial boundary (boundary of 208, Fig. 3A, Chu) comprises a first outer radial boundary (outer top of 216) and a second outer radial boundary (outer top of 214), a profile of the face of the susceptor being non-smooth between the first and second outer radial boundaries (see Fig. 3A where it is necessarily not smooth because each have different elevations).
Claims 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu as applied to claim 21 above. 
Claim 24:  Chu discloses further comprising: a substantially smooth inner region (204, Fig. 3A) of the face (204/208) extending radially to an inner radial boundary (boundary of 204); and a radially extending substantially flat and smooth rim region (206) radially inward of the outer edge (edge of 206) and extending from the outer edge to an outer radial boundary (see Fig. 3A, 2); wherein: the channel region (204/208) is further positioned between the outer radial boundary (boundary of 208) and the inner radial boundary (boundary of 204); the channel region (204/208) comprises an outer channel region (208) and an inner channel region (204); the outer channel region (208) has an elevated and inclined portion relative to the inner channel region (see fig. 3A, and para. [0046]); the outer channel region (208) is configured to support the substrate (108, para. [0046]); and each of the plurality of channels (402/420) extends from the inner radial boundary (boundary of 204) to the outer radial boundary (boundary of 208).
Claim 25:  Chu discloses wherein the outer radial boundary (boundary of 208, Fig. 3A, Chu) comprises a first outer radial boundary (outer top of 216) and a second outer radial boundary (outer top of 214), a profile of the face of the susceptor being non-smooth between the first and second outer radial boundaries (see Fig. 3A where it is necessarily not smooth because each have different elevations).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718